PER CURIAM.
In F.A.T. v. State, 690 So.2d 1347 (Fla. 1st DCA 1997), the First District held that public school attendance records, including records of absences, are protected from disclosure. § 228.093(3)(d), Fla. Stat. (1997). Although this privilege is subject to certain exceptions, none are applicable to this case. In the instant case, however, the juvenile waived this privilege when he informed the trial court that he had failed to attend school. Accordingly, we affirm the trial *380court’s order finding the juvenile in indirect criminal contempt.
Affirmed.